On Rehearing.
The defendant now moves for a rehearing upon new proof, which I have heard, and upon a point of law raised in the answer, but not previously urged in the argument. As to the new proof it has not changed my conviction; the witness Gilhooly appeared much more convincing to me than Smith, and the result was only to confirm my belief that Smith got the song at about the time Cahalin originally says he gave it to him.
[6] The point of law is this: Deutsch, the copyright proprietor, was a maker of raincoats, and employed Haas and Cahalin on a salary to write songs and words for him, giving them each also a third interest in the profits. The agreement was that Deutsch should have title to the copyright and should take it out personally. His first application to the Copyright Office on April 22, 1914, was in his own name, but the printed copies of the song stated the copyright owner to be “Haas & Cahalin Music Company.” When asked to correct the discrepancy by letter of April 27, 1914, he filed a new application April 28, 1914, again in his own name, and wrote a letter, saying that he was president and treasurer of the Haas & Cahalin Music Company, of which he was sole owner. The letter was certainly misleading, if not actually false. There was no such company, but the name was merely fictitious, chosen by him for his own purposes as a trade-name in the venture which he proposed with Haas & Cahalin. All the copies of the song bore the name “Haas '& Cahalin Music Company” ; none bore the name “Deutsch.”
Section 18 of the Copyright Act requires that all copies shall bear the “name of the copyright proprietor,” in compliance with section 9. Therefore the question is whether the name, “Haas & Cahalin Music Company,” was the name of Deutsch, the copyright proprietor. It may be that a copyright proprietor may make his application for registration in his real name, and still use an assumed name upon his notices (Werckmeister v. Springer Lith. Co. [C. C.] 63 Fed. 808), although it is quite possible that in that case both the application and the notice were in the assumed name (Werckheimer v. Pierce & Bush*110nell Mfg. Co. [C. C.] 63 Fed. 445). I may assume, however, that the use of two names does not invalidate the copyright, provided the proprietor has the right to use either. No-. doubt he may use any name both in applying for registration and in making his notice of copyright; but it seems to me quite clear, that the names which he uses must be legal where he uses them, else they cannot be called his name at all. The trouble in the case at bar was that Deutsch was forbidden by the laws of New York, of which he was a citizen, to use the name, “Haas & Cahalin Music Company.” He was forbidden in the first place to use the name “Company” by section 22 of. the Partnership Law (Consol. Laws, c. 39) and section 924 of the Penal Law (Consol. Laws, c. 40), and these same provisions forbade his using the name “Haas & Cahalin” as his partners when they were not partners. This prohibition is absolute regardless of any certificates. Nothing could have made it valid. If the name be thought to be a merely fictitious one, he was forbidden to use it. by section 440 of the Penal Code, which is a quite independent provision and does not take the place of section 924. Jenner v. Shope, 205 N. Y. 66, 98 N. F. 325. At common law it is true that a man may adopt any name he chooses so long as he be engaged in no fraud, and he need not use it exclusively in all his businesses.' But New York has regulated this common-law right, and limited it by the statutes mentioned, and so under the law of Deutsch’s domicile, by which he was governed, he had not the common-law right to use any name that he chose.
This statute has been many times before the courts of New York, , but in every case, so far as I have found, as a defense to actions upon contracts executed by one of the parties in an illegal name. Those defenses have failed each time, the courts as a rule saying that, no matter whether the name be illegal or not, the contract was actually made, and was no less-an obligation because the obligee had used a name which he ought not to have used. On principle there can be no question of this doctrine, for a contract is made with a person, and not with a name, and it is an irrelevant defense in an action on contract that the party may have committed a crime provided it does not affect the contract itself. In some cases there is talk of the distinction between an executory and executed contract, but this was abandoned and the law of. New York became settled, as I have stated. The most important cases are Gay v. Seibold, 97 N. Y. 472, 49 Am. Rep. 533; Wood v. Erie R. R. Co., 72 N. Y. 196, 28 Am. Rep. 125; Sinnott v. German-American Bank, 164 N. Y. 386, 58 N. E. 286. There are many cases in the Appellate Division which it is not necessary to cite, as the preceding cases control.
It so happens that in none of the cases, either in the Court of Appeals or in the Appellate Division, did the plaintiff sue in equity, and it therefore must be still held an open question whether his use of an illegal name would disqualify him from suing there. That question in my judgment does not arise here, as.I shall show hereafter, and I wish it to be distinctly understood that I do not dismiss this bill on the theory that the plaintiff does not come into equity with clean hands. The vice in my judgment goes to the notice itself and the *111statute forbids a suit where notice has not been given. Section 12. Yet I can hardly think that the courts of New York would permit a plaintiff to protect an illegal name, for example, against unfair trade use, if that question arose.
In Jenner v. Shope, supra, it was held that a contract for the sale of a partnership name used illegally by the plaintiffs decedent was itself illegal and could not be enforced. The case shows, if proof be necessary, that the use is illegal for all purposes, and, that being so, I think that Deutsch had no right to use the name upon his notices. It was not, therefore, the “name of the copyright proprietor,” as intended by section 18. The plaintiff urged that such a doctrine would allow a state statute to control the copyright law; but when that law required copyright proprietors to affix their names it certainly intended only such names as they may lawfully use under the law of their domicile. It cannot be supposed that Congress intended to make that lawful in this instance within a state which the state made unlawful for every other purpose. Doubtless Congress might have the power to make such an enactment, but so to interpret this statute would presuppose a wanton purpose of discord. It seems to me wholly fanciful to suppose that Congress intended to permit the use of names which it was a crime under the state law to use.
Judge Shipman’s decision in Scribner v. Allen (C. C.) 49 Fed. 854, upon which plaintiff chiefly relies, is not in point, because in that case the plaintiffs name was not illegal under the statute as it then existed. Section 1, chapter 262, Laws of 1886 (now section 22 of the Partnership Law). That law then provided and now provides that the name of a partnership should not contain the name of a partner who was not a member of the firm, and that, if the word “Company” was used, it should represent an actual partnership. The plaintiffs name in that case was Charles Scribner’s Sons, and Charles Scribner was the person doing business. The word “Company” did not appear, and the name is therefore not within the statute in fact. Section 440 of the Penal Code was not then in existence, nor was section 363b of the old Penal Code. On the facts, therefore, the case does not apply, and Judge Shipman’s language gives no reason for thinking that he had in mind any such defense as is here presented The name, “Charles Scribner’s Sons,” probably in fact was quite legal under the then existing law, which has been re-enacted into sections 20 and 21 of the present Partnership Law. The case came before Judge Shipman on demurrer, and all he decided was that the allegation of ownership was sufficient without setting up all the facts requisite under sections 20 and 21. In effect his decision was that the facts, if relevant at all, were only matter of defense.
For these reasons I think that the present point taken by the defendant is good and that no suit lies under section 12 under the notice of copyright in its present form. The result is that the Hill will be dismissed upon the merits, with costs.